733 F.Supp.2d 1381 (2010)
In re: GOOGLE INC. STREET VIEW ELECTRONIC COMMUNICATIONS LITIGATION.
MDL No. 2184.
United States Judicial Panel on Multidistrict Litigation.
August 17, 2010.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR. and BARBARA S. JONES, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiffs in one District of District of Columbia action have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of District of Columbia. Plaintiffs in the other District of District of Columbia action and a potentially-related action support the motion. Plaintiffs in the Northern District of California and Southern District of Illinois actions and another potentially-related action, as well as defendant, Google, Inc. (Google), suggest centralization in the Northern District of California. Plaintiffs in the Eastern District of Pennsylvania and the *1382 District of Oregon actions suggest centralization in the Northern District of California or, alternatively, the District of Oregon. Plaintiff in the District of Massachusetts action suggests centralization in the District of Massachusetts.
This litigation currently consists of eight actions listed on Schedule A and pending in six districts as follows: two actions each in the Northern District of California and the District of District of Columbia, and one action each in the Southern District of Illinois, the District of Massachusetts, the District of Oregon, and the Eastern District of Pennsylvania.[1]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that Google intentionally intercepted electronic communications sent or received over class members' open, nonsecured wireless networks. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
We are persuaded that the Northern District of California is an appropriate transferee forum for this litigation. The sole defendant, Google, is headquartered there, and most relevant documents and witnesses are likely located there. Moreover, most responding parties support centralization in this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of California are transferred to the Northern District of California and, with the consent of that court, assigned to the Honorable James Ware for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.
IT IS FURTHER ORDERED that this litigation is renamed "In re: Google Inc. Street View Electronic Communications Litigation."

SCHEDULE A
MDL No. 2184  IN RE: GOOGLE INC. STREET VIEW ELECTRONIC COMMUNICATIONS LITIGATION
Northern District of California

Matthew Berlage, et al. v. Google, Inc., C.A. No. 5:10-2187

B. Stokes v. Google, Inc., C.A. No. 5:10-2306
District of District of Columbia

Jeffrey Colman v. Google, Inc., C.A. No. 1:10-877

Patrick Keyes, et al. v. Google, Inc., C.A. No. 1:10-896
Southern District of Illinois

John E. Redstone, et al. v. Google, Inc., C.A. No. 3:10-400
District of Massachusetts

Galaxy Internet Services, Inc. v. Google, Inc., C.A. No. 1:10-10871
District of Oregon

Vicki Van Valin, et al. v. Google, Inc., C.A. No. 3:10-557
*1383 Eastern District of Pennsylvania

Stephanie Carter, et al. v. Google, Inc., C.A. No. 2:10-2649
NOTES
[1]  The parties have notified the Panel that five additional related actions are pending, four actions in the Northern District of California and one action in the Eastern District of Pennsylvania. These actions are potential tagalong actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).